DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s amendment, filed 14 October 2021, has been reviewed and entered.  Claims 2-5 are canceled and claims 1, 6-9, 11, 17, 18, and 20 are amended, leaving claims 1 and 6-20 pending.  This Office Action is a final rejection.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 6-8, and 17-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The arguments with respect to claim 9 and its dependents are drawn to newly added subject matter and are addressed in the rejections below.
In light of the above, the rejections are believed to be proper.

Claim Objections
Claim 20 is objected to because of the following informalities:  the claim should end in a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

Claims 1, 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burrell, IV (US 20100125930 A1, hereinafter, “Burrell”) in view of Wong (US 20030005558 A1).

As to claim 1, Burrell discloses an infant garment (“GARMENTS WITH FRONT OPENING SEAMS,” title, and para. 0025 discloses, “It is an object of the present invention to provide a garment where a baby, an invalid or an individual is laid onto the garment and the garment is wrapped around the baby or an invalid and is then fastened closed.”) comprising:
a garment (figs 1-15) comprised of a first panel and a second panel (figs 1-15, front and back panels); and
a magnetic closure system (para. 0034 discloses magnets) comprising a first plurality of magnets attached to the first panel and a second plurality of magnets attached to the second panel (figs 1-15).
Burrell does not disclose each plurality of magnets is encapsulated in an air-tight enclosure.  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided each of the plurality of magnets of Burrell to be encapsulated in an air-tight enclosure as taught by Wong, for the purpose of providing “a cosmetic cover to hide the rusted surfaces from the outside, thereby making magnetic buttons suitable for applications in which product presentation and appearance are important” (Wong para. 0005).

As to claim 6, Burrell as modified discloses the infant garment of claim 1, wherein the first plurality of magnets and the second plurality of magnets are magnetically attractable to one another (this is a known property of magnets, and the Burrell magnets are obviously magnetically attractable to one another in order to be used as opening and closure means as described by Burrell in para. 0034).  

As to claim 7, Burrell as modified discloses the infant garment of claim 1, wherein the first plurality of magnets are attached to the first panel in a linear, spaced apart fashion (Burrell figs 1-15), and the second plurality of magnets are attached to the second panel in a linear, spaced apart fashion (Burrell figs 1-15).  

.  

Claims 9-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US 20140182046 A1) in view of Wong (US 20030005558 A1).

As to claim 9, Kravitz discloses an infant garment (garment for children, title) comprising: a garment comprised of a first panel and a second panel (posterior panel 5 and anterior panel 10); and a magnetic closure system comprised of a first magnetic strip and second magnetic strip (fasteners 32 and 34 may be magnets as disclosed in pp 0065).
Kravitz does not disclose each magnetic strip is encapsulated in an air-tight enclosure.
Wong teaches a similar magnetic strip (para. 0005 teaches, “magnetic slabs or tablets”) including each magnetic strip is encapsulated in an air-tight enclosure (para. 0005 teaches, “The magnetic slabs or tablets are generally enclosed in a magnetic permeable housing… the enclosure is preferably water- or air-tight”.  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided each magnetic strip of Burrell to be encapsulated in an air-tight enclosure as taught by Wong, for the purpose of providing “a cosmetic cover 

As to claim 10, Kravitz as modified discloses the infant garment of claim 9, wherein the first magnetic strip is attached to the first panel and the second magnetic strip is attached to the second panel (figs 1A and 1B and pp 0065 discloses, “at least a first fastener 32 (FIG. 1B) disposed on at least a portion of an edge portion of the posterior panel 5 and at least a second fastener 34 disposed on at least a portion of an edge portion of the anterior panel 10’).

As to claim 11, Kravitz as modified discloses the infant garment of claim 9, wherein the first magnetic strip is magnetically attractable to the second magnetic strip (pp 0065 discloses, “The at least one first fastener 32 can be mated with the at least one second fastener 34”).

As to claim 12, Kravitz as modified discloses the infant garment of claim 9, wherein the first magnetic strip is the same size and shape of the second magnetic strip (figs 1A and 1B).

.

Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US 20140182046 A1) in view of Wong (US 20030005558 A1) as applied to claim 9 above, and further in view of Ghasletwala (US 20190110538 A1).

As to claim 13, Kravitz as modified does not disclose the infant garment of claim 9, wherein each of the first panel and the second panel further comprise a reinforcing strip.
Ghasletwala teaches a similar infant garment (garment for children, title), including each of the first panel and the second panel (front and back as shown in fig 3) further comprise a reinforcing strip (pp 0026 discloses a back plate attached to the magnet that may be considered a reinforcing strip, pp 0027 discloses a pouch encapsulating each magnet which may be considered a reinforcing strip, pp 0034 discloses a decorative element covering the magnets which may be considered a reinforcing strip).

As to claim 14, Kravitz as modified discloses the infant garment of claim 13, wherein the first magnetic strip is embedded in the reinforcing strip of the first panel, and the second magnetic strip is embedded in the reinforcing strip of the second panel (when the pouch disclosed in Ghasletwala’s pp 0027 is considered to be the reinforcing strip, the magnets are “encapsulated” by the pouch, and encapsulating and embedding are functional and structural equivalents).
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kravitz (US 20140182046 A1) in view of Wong (US 20030005558 A1) as applied to claim 9 above, and further in view of Proll (US 20120102614 A1).


Proll teaches a similar infant garment (children’s clothing, title) including a sound module (“sound producing module,” abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the garment of Kravitz with a sound module as taught by Proll “to generate a song or message to entertain the child” (Proll pp 0002).

Claims 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ott et al. (US 20120102616 A1, hereinafter, “Ott”).

As to claim 17, Ott discloses an infant onesie (“INFANT BODYSUIT,” title) comprising: an upper portion (see annotated fig 2 below); a lower portion (see annotated fig 2 below), wherein the lower portion further comprises a first panel and a second panel (see annotated fig 2 below); a first plurality of magnets attached to the first panel (snap sockets 26, and see modification below regarding the limitation “magnets”), wherein the first plurality of magnets is arranged in multiple rows of magnets (two rows are shown in fig 2, an upper row and a lower row, and see modification below regarding the limitation “magnets”); and a second plurality of magnets attached to the second panel (snap studs 24, and see modification below regarding the limitation “magnets”); and wherein the infant onesie is adjustable in length by mating the second plurality of magnets with different rows of the first plurality of 
Ott does not disclose the first and second pluralities of fasteners are magnets.
Ott does disclose the first and second pluralities of fasteners are snaps (see above).
Burrell teaches a similar infant onesie (“GARMENTS WITH FRONT OPENING SEAMS,” title, and para. 0025 discloses, “It is an object of the present invention to provide a garment where a baby, an invalid or an individual is laid onto the garment and the garment is wrapped around the baby or an invalid and is then fastened closed.”) including the first and second pluralities of fasteners may be magnets or snaps (Burrell para. 0034).
It is known in the art that various types of fastening mechanisms are functionally equivalent.  Hook and loop, button and buttonhole, hook and catch, snaps, magnets, and adhesive are a few examples.  These fasteners may be used interchangeably depending upon the desired aesthetic effect.  Further, the specification does not give an indication of why the magnets would be desirable over another fastener type.
Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the fasteners of Ott to be complementary 

    PNG
    media_image1.png
    855
    570
    media_image1.png
    Greyscale


As to claim 18, Ott as modified does not disclose the infant onesie of claim 17, wherein the second plurality of magnets is arranged in multiple rows of magnets.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the second plurality of magnets with an additional row of magnets to achieve “multiple rows of magnets,” since mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04 (VI)(B).
Furthermore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to provide the second plurality of magnets with an additional row of magnets to achieve “multiple rows of magnets,” to allow the user to fasten the garment to a different row to achieve a longer or shorter bodice to fit the torso length of the wearer.

As to claim 19, Ott as modified discloses the infant onesie of claim 17, wherein the plurality of first magnets are magnetically attractable to the plurality of second magnets (this is a known property of magnets, and the Burrell magnets are obviously magnetically attractable to one another in order to be used as opening and closure means as described by Burrell in para. 0034).  

As to claim 20, Ott as modified discloses the infant onesie of claim 17, wherein the first plurality of magnets are attached to the first panel in a linear, spaced apart fashion (Ott fig 2, and Examiner notes that the Oxford Languages first definition of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SALLY HADEN whose telephone number is (571)272-6731. The examiner can normally be reached M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SALLY HADEN
Primary Examiner
Art Unit 3732



/SALLY HADEN/Primary Examiner, Art Unit 3732